Name: Commission Regulation (EEC) No 3685/87 of 9 December 1987 correcting Regulation (EEC) No 3663/87 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 346/22 Official Journal of the European Communities 10 . 12. 87 COMMISSION REGULATION (EEC) No 3685/87 of 9 December 1987 correcting Regulation (EEC) No 3663/87 fixing the export refunds on poultry ­ meat opinion ; whereas, therefore, the Regulation in question should be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community. Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 3663/87 (3) fixed the export refunds on poultrymeat ; whereas a check has revealed that the Annex does not correspond with that submitted to the Management Committee for its HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3663/87 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975 , P . 77 . (2) OJ No L 133 , 21 . 5 . 1986 , p. 39 . (3) OJ No L 344, 8 . 12 . 1987 , p. 8 . 10 . 12 . 87 Official Journal of the European Communities No L 346/23 ANNEX to the Commission Regulation fixing the export refunds on poultrymeat CCT heading No Description Refund I ECU/ 100 units 01.05 Live poultry, that is to say, fowls , ducks , geese , turkeys and guinea fowls : For all exports except to the United States of America : A. Of a weight not exceeding 185 g, known as 'chicks': I. Turkeys and geese 8,40 11 . Other 4,20 l ECU/ 100 kg B. Other : I. Fowls 24,00 02.02 Dead poultry (that is to say fowls , ducks, geese , turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : For all exports except to the United States of America : A. Whole poultry : I. Fowls : a ) Plucked and gutted, with heads and feet, known as ' 83 % chickens' 37,00 b) Plucked and drawn , without heads and feet but with hearts , livers and gizzards , known as '70 % chickens'  for exports to Egypt , Iraq , the Canary Islands, Ceuta and Melilla , Saudi Arabia , Kuwait, Bahrein , Qatar, the United Arab Emirates and Oman 45,00  for exports to other destinations except the United States of America 37,00 c) Plucked and drawn , without heads and feet and without hearts, livers and gizzards , known as '65 % chickens'  for exports to Egypt , Iraq , the Canary Islands, Ceuta and Melilla , Saudi Arabia , Kuwait, Bahrein , Qatar, the United Arab Emirates and Oman 49,00  for exports to other destinations except the United States of America 37,00 For all exports except to the United States of America : II . Ducks : a) Plucked, bled, not drawn or gutted with heads and feet, known as '85 % ducks' 55,00 b) Plucked and drawn without heads and feet, with hearts , livers and gizzards known as '70 % ducks' 55,00 c) Plucked and drawn without heads and feet, without hearts , livers and gizzards , known as '63 % ducks' 55,00 No L 346/24 Official Journal of the European Communities 10 . 12. 87 CCT heading No Description Refund ECU/ 100 kg 02.02 (cont 'd) IV. Turkeys : a) Plucked and drawn , without heads and feet but with necks, hearts , livers and gizzards, known as '80 % turkeys' 37,00 b) Plucked and drawn , without heads and feet and without necks, hearts , livers and gizzards , known as '73 % turkeys' 37,00 For all exports except to the United States of America B. Poultry cuts (excluding offals) : I. Boned or boneless : b) Of turkeys :  Homogenized meat , including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (') 20,00  Other 0,00  Other 74,00 c) Of other poultry :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (') 20,00  Other 0,00  Other 74,00 II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls  for exports to Egypt, Iraq, the Canary Islands , Ceuta and Melilla, Saudi Arabia, Kuwait , Bahrein , Qatar, the United Arab Emirates and Oman 53,00  for exports to other destinations except the United States of America 43,00 For all exports except to the United States of America : 2 . Of ducks 55,00 4 . Of turkeys 38,00 b) Whole wings , with or without tips 25,00 d) Breasts and cuts of breasts : 2 . Of turkeys 58,00 3 . Of other poultry 58,00 e) Legs and cuts of legs : 2 . Of turkeys aa) Drumsticks and cuts of drumsticks 30,00 bb) Other 53,00 3 . Of other poultry  for exports to Egypt, Iraq, the Canary Islands, Ceuta and Melilla , Saudi Arabia, Kuwait, Bahrein, Qatar, the United Arab Emirates and Oman 69,00  for exports to other destinations except the United States of America 55,00 For all exports except to the United States of America : 10 . 12 . 87 Official Journal of the European Communities No L 346/25 CCT heading No Description Refund ECU/ 100 kg 02.02 (cont'd) ex g) Other : -,  turkey wingcuts comprising either the humerus or the radius and/or ulna, without the wing tip  Halves or quarters of fowls , without rumps 25,00  for exports to Egypt, Iraq, the Canary Islands, Ceuta and Melilla , Saudi Arabia, Kuwait, Bahrein , Qatar, the United Arab Emirates and Oman 53,00  for exports to other destinations except the United States of America 43,00 16.02 Other prepared or preserved meat or meat offal : For all exports except to the United States of America : B. Other : I. Poultrymeat or offal : a ) Containing 57 % or more by weight of poultrymeat (2) 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : ex bb) Other : Fowls , whole ; cuts thereof (excluding offals) as described under subheadings 02.02 B I c) (excluding homogenized meat, including mechanically recovered meat), 02.02 B II a) 1 , 02.02 B II d) 3 and 02.02 Bile) 3 . 29,00 (') Water, protein and fat contents shall be determined in accordance with recognized ISO (International Organiza ­ tion for Standardization ) methods as set out below : Water : ISO 1442-1973 Protein : Multiplication of the nitrogen content, determined in accordance with ISO 937-1978, by the factor 6,25 Fat : ISO 1443-1973 . (2) For the purpose of determining the percentage of poultrymeat the weight of any bones shall be disregarded .